Citation Nr: 1443380	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  12-06 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a compensable initial evaluation for bilateral hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1968 to March 1971.  His decorations for his active duty service include an Air Medal with "V" Device.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  An April 2010 rating decision granted service connection for bilateral hearing loss with an initial noncompensable evaluation.  A June 2010 rating decision denied service connection for PTSD.  

The Board notes that the Veteran's original claim was for entitlement to service connection for PTSD.  A claimant is not competent to diagnose a particular psychiatric disability, such as PTSD, but he is competent to describe his mental symptoms.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the Board finds that the Veteran's claim for service connection for PTSD should be construed more broadly as a claim for service connection for any acquired psychiatric disorder.  The issue has been rephrased accordingly.    

The Board also notes that in his substantive appeal the Veteran requested a hearing at a local VA office.  The Veteran withdrew his hearing request in a March 2012 letter to the Board and he confirmed the withdrawal in a July 2012 phone conversation.  The Board will proceed with appellate review.

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" paperless claims processing system to ensure a total review of the evidence.   

The issue of entitlement to a compensable evaluation for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran does not have an acquired psychiatric disability, to include PTSD that is etiologically related to his active duty service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

"Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).        

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  Alternatively, if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

While acknowledging the Veteran's statements that he has a diagnosis of PTSD that is related to service, the Board finds that the Veteran is not competent to testify with regard to the nature and etiology of any acquired psychiatric disorder that he has.  The diagnosis of an acquired psychiatric disorder is a complex medical question and, as noted above, the Veteran is not competent to provide medical evidence as to such a question and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2001); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  

The Board acknowledges that the Veteran has verified in-service stressors.

In June 2010 the Veteran was afforded a VA examination.  The examiner reviewed the claims file and recited the Veteran's reported history.  The examiner noted that the Veteran had credible PTSD stressors.  However, the examiner noted that "the veteran was quite adamant that he did not experience intense fear, helplessness, or horror."  Further, the examiner noted that the Veteran "adamantly denied any symptomology consistent with a major Axis I psychiatric condition, apart from addictive issues (alcohol & nicotine)."  The Veteran also "denies major impairments in social and occupational functioning."  The examiner noted that the Veteran had no DSM-IV diagnoses.

The Veteran's denial of symptomatology consistent with an Axis I psychiatric condition provides highly probative evidence against the claim.  

While the Veteran may sincerely believe that he has a current diagnosis of PTSD, while VA treatment records show notations of PTSD, and there are indications of this problem in the record that the Board has reviewed, the Board notes that for compensation purposes, a diagnosis of PTSD must be made in accordance with the DSM-IV criteria.  The best evidence in this case provides evidence against this claim.

The Board has considered the issue of whether the Veteran has an acquired psychiatric disability other than PTSD that may be service-connected.  Post-service treatment records show one notation of depressed mood and tearfulness when discussing Vietnam.  The treatment record makes no DSM-IV diagnosis of an acquired psychiatric disability, providing more evidence against this claim.  

Further, again, while there are indications of this problem, the best evidence of record (the most probative) does not indicate that the Veteran had an acquired psychiatric disability during his active duty service.

The Board understands the Veteran's concerns and notes that while there are some limited indications of an acquired psychiatric disability (which is why an examination was undertaken), the best medical evidence indicates at this time that the Veteran does not have a diagnosis of PTSD or another acquired psychiatric disability.  Simply stated, the most probative medical evidence indicates that it is less likely (a less than 50% chance) that he has any acquired psychiatric disability at this time and, even if the Board assumed he did, that it is related to his active duty service.  

Accordingly, service connection for an acquired psychiatric disability, to include PTSD, must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board finds that the VA RO fulfilled this duty in May 2010 and July 2010 letters to the Veteran.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA records, private treatment records and the Veteran's statements.

The Veteran was provided a VA PTSD examination in June 2010.  The Board finds that the examination report was adequate because, along with the other evidence of record, it provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  Further, the examination report was based on a thorough review of the claims file by a physician with appropriate expertise.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained.

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).       




ORDER

Entitlement to service connection for an acquired psychiatric disability, to include PTSD, is denied.


REMAND

The Veteran's bilateral hearing loss was last measured in a March 2010 VA examination.  In a May 2013 informal hearing presentation the Veteran, through his representative, stated that his condition had gotten worse since his last examination.  

Accordingly, the Veteran should be afforded a new VA audiology examination in order to ascertain the severity of the Veteran's bilateral hearing loss.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Copies of all outstanding treatment records, to include VAMC records, and any other records identified by the Veteran, should be obtained and added to the claims file.

2.  Schedule the Veteran for a VA audiology examination in order to provide a current evaluation of his bilateral hearing loss.  The Veteran's claims file should be provided.  A review of this remand is requested.  All indicated tests and studies should be performed.  The examiner should also obtain a detailed clinical history from the Veteran and provide a thorough account and analysis of the manner in which the Veteran's bilateral hearing loss affects him in his everyday life.

3.  After completing the above actions and any other development deemed necessary, the claim of entitlement to a compensable evaluation for bilateral hearing loss should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After he has an adequate opportunity to respond, the case should be returned to the Board for further appellate review.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


